In the Matter of L.V.L., a Juvenile















IN THE
TENTH COURT OF APPEALS
 

No. 10-98-199-CV

IN THE MATTER OF L.V.L., A JUVENILE,
 
 

From the 52nd District Court
Coryell County, Texas
Trial Court No. 1174
                                                                                                                

MEMORANDUM OPINION
                                                                                                                

      On May 4, 1998, the appellant, L.V.L., was adjudicated delinquent and sentenced to an
indeterminate period of time, not to exceed his twenty-first birthday, in the Texas Youth
Commission.  L.V.L., filed a motion to voluntarily dismiss his appeal on July 13.  In relevant
portion, Rule 42.1(a) of the Texas Rules of Appellate Procedure provides:
(a)  The appellate court may dispose of an appeal as follows:
(2) in accordance with a motion of appellant to dismiss the appeal or affirm the
appealed judgment or order; but no other party may be prevented from seeking
any relief to which it would otherwise be entitled.  
Tex. R. App. P. 42.1(a)(2).
      L.V.L.’s motion complies with Texas Rule of Appellate Procedure 42.1(a)(2).  Accordingly,
this cause is dismissed.
                                                                               PER CURIAM

Before Chief Justice Davis,
      Justice Cummings, and
      Justice Vance
Appeal dismissed on appellant’s motion
Opinion filed and delivered July 22, 1998
Do not publish